Title: Silvain Godon to Thomas Jefferson, 18 June 1810
From: Godon, Silvain
To: Jefferson, Thomas


          
            
              Monsieur
              Philad. 
                        June 18. 1810
            
             C’est avec reconnoissance que j’ai reçu votre Lettre, et je me trouve heureux d’inscrire Sur la liste de mes Souscripteurs, un nom qui rappelle Sans cesse les Services rendus a la Science par celui qui le porte.
            J’ose attendre encore une nouvelle preuve de votre bienveillance, en esperant Monsieur que vous me communiquerez les observations, et les faits que vous possedez relatifs aux productions minerales de cette partie du monde.
            Si vous desirez prendre une connoissance detaillée des mineraux du Sol qui vous environne, je Serois flatté de contribuer a vous éviter une partie de la peine que cette étude éxige. Le moyen de Se procurer cette connoissance est très Simple, il Suffit de recueillir les differens mineraux, d’en prendre 2 de chaque espece, de les designer par le meme numero, et de m’envoyer l’une des deux Suites en gardant l’autre en votre pouvoir. Je placerois alors Sur un liste en regard du: Num. correspondant, le nom du mineral et les observations qui y sont relatives. Si vous désiriez étendre votre collection aux autres productions de l’Amerique, et meme de l’Europe, je vous prierois de disposer de mon zêle.
            
              Recevez les assurances de mon Profond Respect.
              
                     S. Godon
            
          
          
            Par le Francis est arrivé un Naturaliste hollandois (M. Troost de la haie) qui Se propose de visiter l’Amerique. il est très fortement recommandé par les Savans d’Europe, et a je crois des Paquets a vous remettre.
          
          
          Editors’ Translation
          
            
              
                Sir
                Philad. 
                        June 18. 1810
              
               I received your letter with gratitude, and I am happy to enter on the list of my subscribers, a name that reminds one constantly of its bearer’s services to science.
              I venture to expect still another evidence of your kindness, Sir, by hoping that you will communicate to me the observations you have made, and the facts that you may have regarding the minerals to be found in this part of the world.
              If you wish to acquire a detailed knowledge of the minerals in the ground around you, I would be pleased to help you avoid some of the difficulties that such a study requires. The way to obtain this knowledge is very simple. All you need to do is to collect different minerals, take 2 of each kind, designate them by the same number, and send me one of them while keeping the other in your possession. I will then make a list with the corresponding number, the name of the mineral and any relevant observations. If you wish to extend your collection to other American products, and even to European ones, I entreat you to take advantage of my enthusiasm.
              
                Accept the assurances of my profound respect.
                
                     S. Godon
              
            
            
              A Dutch naturalist (Mr. Troost de la haie) who plans to visit America arrived on the Francis. He is very highly recommended by European scholars, and has, I believe, some packages to deliver to you.
            
          
        